Reversed and Rendered and Majority and Concurring Opinions filed October
27, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-18-00778-CV

                  CITY OF DICKINSON, TEXAS, Appellant
                                         V.
                           LARRY STEFAN, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CV-1494

                   CONCURRING OPINION

      I concur in the judgment but write separately to explain my analysis. While
the majority concludes Appellee is not entitled to relief because he failed to file a
petition for writ of certiorari within ten days of the Board of Adjustment’s decision
on December 12, 2017, I respectfully disagree. Although Appellee admittedly failed
to file a document entitled “petition for writ of certiorari”, he did file a verified
“Original Petition, Request for Temporary Judgment and Declaratory Judgment” on
December 14, 2017 (two days after the Board’s decision was made and within the
10-day statutory limitation). Appellee’s verified filing placed the substance of his
alleged harm squarely before the trial court and (liberally construed) provided notice
to both the trial court and to the City concerning the facts giving rise to his claims
and his request for judicial review. At the hearing on August 10, 2018, the City’s
counsel spoke at length concerning the proper procedure, the need for a writ of
certiorari to comply with statutorily-mandated procedure, and the legal question
concerning whether Appellee’s petition sufficiently requested such a writ under the
circumstances. Ordinarily, I would conclude the pleadings and argument of counsel
sufficiently evidenced notice under Texas law.

      Instead of accepting the City’s proposed solution (of having the court comply
with the statute and issuing a writ of certiorari), Appellee pressed his contention that
the merits of the City’s regulatory taking should be adjudicated via his request for
injunctive relief. In fact, Appellee’s counsel went so far as to argue,

      If we go [the City’s proposed] route, then it becomes a decision as to
      whether or not the Board of Adjustments made the right call. And our
      position is that there’s no . . . reason to make the right call or wrong call
      because his right was already vested.
Thus, Appellee (1) technically failed to file the proper pleading, (2) nonetheless
apparently provided adequate notice of what he intended to have reviewed, then
(3) expressly abandoned his right to said review via a representation that there was
no need to review the Board of Adjustment’s decision (despite the fact that the
review of said decision was his only route to relief under the only statutory scheme
arguably at issue). Therefore, I concur.




                                         /s/       Meagan Hassan
                                                   Justice

Panel consists of Chief Justice Frost and Justices Wise and Hassan (Frost, C.J.,
majority).
                                               2